--------------------------------------------------------------------------------

Exhibit 10.1
 
SEVENTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
 
SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as
of March 14, 2014 (this “Amendment No. 7”), is by and among Wells Fargo Bank,
National Association, a national banking association, in its capacity as
administrative and collateral agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement defined below (in such capacity, “Administrative
and Collateral Agent”), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Services Inc., a Georgia corporation (“BSI”), and
BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and together with
BlueLinx and BSI, each individually a “Borrower” and collectively, “Borrowers”),
BlueLinx Florida Holding No. 1 Inc., a Georgia corporation (“BFH1”) and BlueLinx
Florida Holding No. 2 Inc., a Georgia corporation (“BFH2”, and together with
BFH1, each individually a “Guarantor” and collectively, “Guarantors”).
 
W I T N E S S E T H :
 
WHEREAS, Administrative and Collateral Agent, the parties to the Loan Agreement
as lenders (collectively, “Lenders”), Borrowers and Guarantors have entered into
financing arrangements pursuant to which Lenders (or Administrative and
Collateral Agent on behalf of Lenders) have made and may make loans and advances
and provide other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan and Security Agreement, dated August 4, 2006, by and
among Administrative and Collateral Agent, Lenders, Borrowers and Guarantors, as
amended by First Amendment to Amended and Restated Loan and Security Agreement,
dated as of October 22, 2008, Second Amendment to Amended and Restated Loan and
Security Agreement, dated as of July 7, 2010, Third Amendment to Amended and
Restated Loan and Security Agreement, dated as of May 10, 2011, Fourth Amendment
to Amended and Restated Loan and Security Agreement, dated as of August 11,
2011, Fifth Amendment to Amended and Restated Loan and Security Agreement and
Lender Joinder, dated as of March 29, 2013, and Sixth Amendment to Amended and
Restated Loan and Security Agreement, dated as of June 28, 2013 (as from time to
time further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”, and together with all agreements, documents and
instruments at any time executed and/or delivered in connection therewith or
related thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated, or replaced, collectively, the “Financing Agreements”);
 
WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders (a)
permit a Tranche A Loan facility to be made available to Borrowers temporarily
in the principal amount of up to $20,000,000 and (b) to amend certain other
provisions of the Loan Agreement as set forth herein, and Administrative and
Collateral Agent and Lenders are willing to agree to such amendments on the
terms and subject to the conditions set forth herein; and
 
WHEREAS, by this Amendment No. 7, Administrative and Collateral Agent, Lenders,
Borrowers and Guarantors desire and intend to evidence such amendments;
 

 

 

 

 
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1.               Definitions.
 
1.1           Additional Definitions.  As used herein or in the Loan Agreement
or any of the other Financing Agreements, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements shall be deemed and are hereby amended to include, in addition and
not in limitation, the following definitions:
 
“Amendment No. 7” shall mean the Seventh Amendment to Amended and Restated Loan
and Security Agreement, dated as of March 14, 2014, by and among Administrative
and Collateral Agent, Borrowers and Guarantors, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
 
“Commitments” shall mean, collectively, the Revolving Loan Commitments and the
Tranche A Loan Commitments.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Excluded Swap Obligation” means, with respect to any Borrower or Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the joint and
several obligations of such Borrower hereunder or the Guarantee of such
Guarantor, or the grant by such Borrower or Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Borrower’s or Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the liability of such Borrower or the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such joint and several
obligation or Guarantee or security interest is or becomes illegal.
 
“Maximum Credit” shall mean the sum of (a) the Revolving Loan Limit then in
effect plus (b) the Tranche A Loan Limit then in effect.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Borrower and Guarantor that has total assets exceeding $10,000,000 at the time
the relevant guarantee, keepwell, or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 

-2-

 

 

 
“Required Tranche A Loan Lenders” shall mean, at any time, those Tranche A Loan
Lenders, other than Sponsor Affiliate Lenders, whose Pro Rata Shares aggregate
fifty-one percent (51%) or more of the aggregate of the Tranche A Loan
Commitments of all Tranche A Loan Lenders other than Sponsor Affiliate Lenders;
provided, that, at any time there are two (2) or more Tranche A Lenders,
“Required Tranche A Lenders” must include at least two (2) Lenders (who are not
Affiliates of one another).
 
“Swap Obligation” means, with respect to any Borrower or Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
 
“Tranche A Borrowing Base” shall mean the amount at any time equal to:
 
(a)           five (5%) percent of the Net Amount of Eligible Accounts, plus
 
(b)           five (5%) percent of the sum of: (i) the Value of Eligible
Inventory, (ii) the Value of Eligible Domestic In-Transit Inventory, (iii) the
Value of Eligible International In-Transit Inventory and (iv) the Value of
Eligible Re-Load Inventory.
 
“Tranche A Loan Availability Period” shall mean March 14, 2014 through and
including the Tranche A Loan Maturity Date.
 
“Tranche A Loan Commitment” shall mean, with respect to each Tranche A Loan
Lender, the principal amount set forth on Exhibit A to Amendment No. 7 for such
Lender which amount is fully funded or for any party becoming a Tranche A Loan
Lender after the date of Amendment No. 7 the amount of such Lender’s Commitment
as set forth on Schedule 1 to the Assignment and Acceptance Agreement pursuant
to which such Lender may become a Lender hereunder in accordance with the
provisions of Section 13.7 of the Loan Agreement; as the same may be adjusted in
accordance with the terms hereof; sometimes being collectively referred to as
“Tranche A Loan Commitments”.
 
“Tranche A Loans” shall mean the loans made by or on behalf of any Tranche A
Loan Lender (or by Administrative and Collateral Agent for the ratable account
of any Tranche Loan Lender) as set forth in Section 2.1 hereof.
 
“Tranche A Loan Lenders” shall mean each person that becomes a party to the Loan
Agreement as a Tranche A Loan Lender pursuant to Section 13.7 hereof, and their
respective successors and assigns; each sometimes being referred to herein
individually as an “Tranche A Loan Lender”.
 
“Tranche A Loan Limit” shall mean the amount equal to $20,000,000.
 
“Tranche A Loan Maturity Date” shall mean September 10, 2014 or earlier in
accordance with the terms and conditions of Amendment No. 7.
 

-3-

 

 

 
1.2           Amendments to Definitions.
 
(a)           All reference to the term “Applicable Margin” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby amended by replacing the proviso at the end of the
definition with the following:
 
“provided, that, (A) the Applicable Margin shall be calculated and established
once each fiscal quarter and shall remain in effect until adjusted on the first
day of the next fiscal quarter, (B) each adjustment of the Applicable Margin
shall be effective as of the first day of a fiscal quarter based on the
Quarterly Average Modified Adjusted Excess Availability for the immediately
preceding fiscal quarter, and (C) any increase in the amount of the Excess
Availability arising from the Tranche A Borrowing Base shall be excluded from
the calculation of the Quarterly Average Modified Adjusted Excess Availability.”
 
(b)           All references to the term “Financial Covenant Compliance Period”
in the Loan Agreement and the other Financing Agreements shall be deemed and
each such reference is hereby amended to mean the following:
 
“Financial Covenant Compliance Period” shall mean the period commencing on any
date on which Excess Availability has been less than the greater of (a) during
the Tranche A Loan Availability Period, $33,195,266, and at all times
thereafter, $31,775,148 or (b) during the Tranche A Loan Availability Period,
the amount equal to twelve and one-half (12.5%) percent of the lesser of (i) the
sum of (A) the Borrowing Base and (B) the Tranche A Borrowing Base or (ii) the
Maximum Credit, and at all times thereafter, the amount equal to twelve and
one-half (12.5%) percent of the lesser of (i) the Borrowing Base or (ii) the
Revolving Loan Limit, and ending on a subsequent date on which Excess
Availability has been equal to or greater than the greater of (c) during the
Tranche A Loan Availability Period, $44,260,355, and at all times
thereafter,  $42,366,864 or (d) during the Tranche A Loan Availability Period,
the amount equal to twelve and one-half (12.5%) percent of the lesser of (i) the
sum of (A) the Borrowing Base and (B) the Tranche A Borrowing Base or (ii) the
Maximum Credit, and at all times thereafter, the amount equal to twelve and
one-half (12.5%) percent of the lesser of (i) the Borrowing Base or (ii) the
Revolving Loan Limit, for the sixtieth (60th) consecutive day.
 
(c)           All references to the term “Interest Rate” in the Loan Agreement
and the other Financing Agreements shall be deemed and each such reference is
hereby amended to mean the following:
 
“Interest Rate” shall mean,
 
(a)           Subject to clause (b) of this definition below:
 
(i)           as to Prime Rate Loans consisting of Loans other than Tranche A
Loans, a per annum rate equal to the then Applicable Margin for Prime Rate Loans
plus the Prime Rate,
 

-4-

 

 

 
(ii)          as to Eurodollar Rate Loans consisting of Loans other than Tranche
A Loans, a per annum rate equal to the then Applicable Margin for Eurodollar
Rate Loans plus the Eurodollar Rate;
 
(iii)         as to Prime Rate Loans consisting of Tranche A Loans, a per annum
rate equal to the Prime Rate plus three and three-quarters (3.75%) percent,
 
(iv)         as to Eurodollar Rate Loans consisting of Tranche A Loans, a per
annum rate equal to the Eurodollar Rate plus five and one-quarter (5.25%)
percent;
 
(b)           Notwithstanding anything to the contrary contained in clause (a)
of this definition, (i) the Applicable Margin otherwise used to calculate the
Interest Rate for Prime Rate Loans in the immediately preceding clause (a)(i)
and for Eurodollar Rate Loans in the immediately preceding clause (a)(ii) shall
be the percentage set forth in the definition of the term Applicable Margin for
each category of Loans that is then applicable plus two (2%) percent per annum
and (ii) the Interest Rate for Prime Rate Loans in the immediately preceding
clause (a)(iii) and for Eurodollar Rate Loans in the immediately preceding
clause (a)(iv) shall be the percentage set forth in each such clause for such
Tranche A Loans plus two (2%) percent per annum, at Administrative and
Collateral Agent’s option, either (1) for the period (x) on and after the date
of termination or non-renewal hereof until such time as all Obligations are
finally paid and satisfied in full in immediately available funds, or (y) from
and after the date of the occurrence of any Event of Default, and for so long as
such Event of Default is continuing or (2) on Revolving Loans at any time in the
aggregate in excess of the Borrowing Base or any other limitation with respect
thereto provided for herein (in each case whether or not such excess(es) arise
or are made with or without Administrative and Collateral Agent’s or any
Lender’s knowledge or consent and whether made before or after an Event of
Default), it being understood that the Administrative and Collateral Agent may
elect to increase the Interest Rate under this clause (b) by no more than two
(2%) percent even if the events described in each of subclauses (1) and (2)
above have occurred.
 
(d)           All references to the term “Lenders” in the Loan Agreement and the
other Financing Agreements shall be deemed and each such reference is hereby
amended to mean the following:
 
“Lenders” shall mean Revolving Loan Lenders and Tranche A Loan Lenders.
 
(e)           All references to the term “Loans” in the Loan Agreement and the
other Financing Agreements shall be deemed and each such reference is hereby
amended to mean the following:
 
“Loans” shall mean the Revolving Loans, the Tranche A Loans and the Special
Agent Advances.
 

-5-

 

 

 
(f)           All references to the term “Obligations” in the Loan Agreement
shall be deemed and each such reference is hereby amended by adding the
following at the end of the definition:
 
“; provided, that, notwithstanding anything contained in the foregoing or in any
of the other Financing Agreements to the contrary, (i) the Obligations of any
Borrower or Guarantor shall exclude its Excluded Swap Obligations and (ii)
before the incurrence of any Swap Obligation that is secured by the Collateral,
the joint and several obligations hereunder or any guarantee of the Obligations,
Borrowers and Guarantors shall furnish to Agent, in form and substance
acceptable to Agent, a representation and warranty that at the time the Swap
Obligation is incurred, Borrowers and Guarantors have satisfied the requirements
of a Qualified ECP Guarantor and shall each constitute an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder.”
 
(g)           The definitions of “Obligations” and “Guaranteed Obligations” as
used or defined in any other Financing Agreement are hereby amended to exclude,
for any Borrower or Guarantor, its Excluded Swap Obligations, notwithstanding
anything contained in such other Financing Agreements to the contrary.
 
(h)           All references to the term “Parent” in the Loan Agreement and the
other Financing Agreements shall be deemed and each such reference is hereby
amended to mean the following:
 
“Parent” shall mean BlueLinx Holdings Inc., a Delaware corporation, as successor
in interest by merger to ADP Distribution Holdings Inc., a Georgia corporation.
 
(i)           All references to the term “Pro Rata Share” in the Loan Agreement
and the other Financing Agreements shall be deemed and each such reference is
hereby amended to mean the following:
 
“Pro Rata Share” shall mean,
 
(i)           with respect to a Revolving Loan Lender’s obligation to make
Revolving Loans and to acquire interests in Letter of Credit Accommodations and
in Special Agent Advances and right to receive payments of interest and
principal with respect thereto, the fraction (expressed as a percentage) the
numerator of which is such Lender’s Revolving Loan Commitment and the
denominator of which is the aggregate amount of all of the Revolving Loan
Commitments, as adjusted from time to time in accordance with the provisions of
Section 13.6 of the Loan Agreement; provided, that, if the Revolving Loan
Commitments have been terminated, the numerator shall be the unpaid amount of
such Lender’s Revolving Loans and its interest in the Letter of Credit
Accommodations and any Special Agent Advances and the denominator shall be the
aggregate amount of all unpaid Revolving Loans, Special Agent Advances and
Letter of Credit Accommodations;
 

-6-

 

 

 
(ii)          with respect to a Tranche A Loan Lender’s interest in a Tranche A
Loan and right to receive payments of principal, interest, fees, costs and
expenses with respect thereto and for purposes of the definition of Required
Tranche A Loan Lenders, the fraction (expressed as a percentage) the numerator
of which is such Lender’s Tranche A Loan Commitment and the denominator of which
is the aggregate amount of all of the Tranche A Loan Commitments, as adjusted
from time to time in accordance with the provisions of Section 13.6 of the Loan
Agreement; provided, that, if the Tranche A Loan Commitments have been
terminated, the numerator shall be the unpaid amount of such Tranche A Loan
Lender’s Tranche A Loans and the denominator shall be the aggregate amount of
all unpaid Tranche A Loans; and
 
(iii)         with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 11.6 of the
Loan Agreement), the fraction (expressed as a percentage) the numerator of which
is the aggregate amount of all of such Lender’s Commitments and the denominator
of which is the aggregate amount of all of the Commitments of all Lenders;
provided, that, if the Commitments have been terminated, the numerator shall be
the unpaid amount of each Lender’s Loans (and in the case of Revolving Loan
Lenders, its interest in the Letter of Credit Accommodations and any Special
Agent Advances) and the denominator shall be the aggregate amount of all unpaid
Revolving Loans, Special Agent Advances, Letter of Credit Accommodations and the
Tranche A Loans.
 
(j)           All references to the term “Revolving Loan Limit” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby amended to mean the following:
 
“Revolving Loan Limit” shall mean the amount, calculated at any time, equal to
the Revolving Loan Threshold Limit then in effect.
 
(k)          All references to the term “Revolving Loan Threshold Limit” in the
Loan Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby amended by replacing the reference to “Section 2.1(c)” with
“Section 2.1(e)”.
 
1.3           Interpretation.  For purposes of this Amendment No. 7, all terms
used herein which are not otherwise defined herein, including but not limited
to, those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 7.
 
Section 2.              Amendments to Loan Agreement.
 
2.1       Revolving Loans.  Section 2.1 of the Loan Agreement is hereby replaced
with the following:
 
“2.1         Revolving Loans.
 
(a) Subject to and upon the terms and conditions contained herein, each
Revolving Loan Lender severally (and not jointly) agrees to fund its Pro Rata
Share of Revolving Loans to Borrowers from time to time in amounts requested by
Administrative Borrower up to the amount equal to the lesser of:  (i) the
Borrowing Base or (ii) the Revolving Loan Limit.
 

-7-

 

 

 
(b)  Subject to and upon the terms and conditions contained herein, each Tranche
A Loan Lender severally (and not jointly) agrees to fund its Pro Rata Share of
Tranche A Loans to Borrowers from time to time during the Tranche A Loan
Availability Period in amounts requested by Administrative Borrower up to the
amount equal to the lesser of:  (i) the Tranche A Borrowing Base or (ii) the
Tranche A Loan Limit. On and after March 14, 2014, all Tranche A Loans shall be
made first before any Revolving Loans are made available to Borrowers.
 
(c) Except in Administrative and Collateral Agent’s discretion, with the consent
of all Lenders other than the Sponsor Affiliated Lenders, (i) the aggregate
principal amount of all Loans and Letter of Credit Accommodations outstanding at
any time shall not exceed the Maximum Credit, (ii) the aggregate principal
amount of all Revolving Loans and Letter of Credit Accommodations outstanding at
any time shall not exceed the Borrowing Base or the Revolving Loan Limit, (iii)
the aggregate principal amount of all Revolving Loans and Letter of Credit
Accommodations outstanding at any time determined by Administrative and
Collateral Agent to be Revolving Loans allocable to Eligible Domestic In-Transit
Inventory, Eligible International In-Transit Inventory and Eligible Re-Load
Inventory shall not exceed the sublimit for Revolving Loans based upon the
amount of Eligible Domestic In-Transit Inventory, Eligible International
In-Transit Inventory and Eligible Re-Load Inventory set forth in the proviso of
clause (b)(ii) of the definition of Borrowing Base, and (iv) the aggregate
principal amount of all Tranche A Loans outstanding at any time shall not exceed
the Tranche A Borrowing Base or the Tranche A Loan Limit.  Notwithstanding
anything to the contrary contained herein:
 
(i)           In the event that the aggregate principal amount of the
outstanding Loans and Letter of Credit Accommodations exceeds the Maximum
Credit, then such event shall not limit, waive or otherwise affect any rights of
any Agent or any Lender in such circumstances or on any future occasions and
Borrowers shall, upon demand by Administrative and Collateral Agent, which may
be made at any time or from time to time, immediately repay to Administrative
and Collateral Agent the entire amount of any such excess(es) for which payment
is demanded.
 
(ii)          In the event that the aggregate principal amount of the
outstanding Revolving Loans and Letter of Credit Accommodations exceeds the
Borrowing Base (prior to giving effect to Reserves established at the issuance
of such Letter of Credit Accommodations), then such event shall not limit, waive
or otherwise affect any rights of any Agent or any Lender in that circumstance
or on any future occasions and Borrowers shall, upon demand by Administrative
and Collateral Agent, which may be made at any time or from time to time,
immediately repay to Administrative and Collateral Agent, for the ratable
benefit of the Revolving Loan Lenders, the entire amount of any such excess(es)
for which payment is demanded.
 

-8-

 

 

 
(iii)         In the event that the aggregate principal amount of the
outstanding Revolving Loans and Letter of Credit Accommodations exceeds the
Revolving Loan Limit, then such event shall not limit, waive or otherwise affect
any rights of any Agent or any Lender in that circumstance or on any future
occasions and Borrowers shall, upon demand by Administrative and Collateral
Agent, which may be made at any time or from time to time, immediately repay to
Administrative and Collateral Agent, for the ratable benefit of the Revolving
Loan Lenders, the entire amount of any such excess(es) for which payment is
demanded.
 
(iv)        In the event that the aggregate principal amount of the outstanding
Revolving Loans and Letter of Credit Accommodations determined by Administrative
and Collateral Agent to be Revolving Loans allocable to Eligible Domestic
In-Transit Inventory, Eligible International In-Transit Inventory and Eligible
Re-Load Inventory exceeds the sublimit for Revolving Loans based upon the amount
of Eligible Domestic In-Transit Inventory, Eligible International In-Transit
Inventory and Eligible Re-Load Inventory set forth in the proviso of clause
(b)(ii) of the definition of Borrowing Base, then such event shall not limit,
waive or otherwise affect any rights of any Agent or any Lender in that
circumstance or on any future occasions and Borrowers shall, upon demand by
Administrative and Collateral Agent, which may be made at any time or from time
to time, immediately repay to Administrative and Collateral Agent, for the
ratable benefit of the Revolving Loan Lenders, the entire amount of any such
excess(es) for which payment is demanded to the extent that no availability
exists under the Borrowing Base for Administrative and Collateral Agent to
allocate to any such excess Revolving Loans or Letter of Credit Accommodations.
 
(v)       In the event that the aggregate principal amount of the outstanding
Letter of Credit Accommodations exceeds the sublimits for Letter of Credit
Accommodations set forth in Section 2.2(e), then such event shall not limit,
waive or otherwise affect any rights of any Agent or any Lender in that
circumstance or on any future occasions and Borrowers shall, upon demand by
Administrative and Collateral Agent, which may be made at any time or from time
to time, immediately repay to Administrative and Collateral Agent, for the
ratable benefit of the Revolving Loan Lenders, the entire amount of any such
excess(es) for which payment is demanded, or, provide cash collateral with
respect to any Letter of Credit Accommodations outstanding in excess of the
Borrowing Base or sublimit for Letter of Credit Accommodations set forth in
Section 2.2(e) in an amount equal to one hundred five percent (105%) of the
amount of such excess plus the amount of any fees and expenses payable in
connection therewith through the end of the expiration of such Letter of Credit
Accommodations.
 
(vi)       In the event that the aggregate principal amount of the outstanding
Tranche A Loans exceeds the Tranche A Borrowing Base or the Tranche A Loan
Limit, such event shall not limit, waive or otherwise affect any rights of
Administrative and Collateral Agent or Tranche A Lenders in such circumstances
or on any future occasions and Borrowers shall, upon demand by Administrative
and Collateral Agent, which may be made at any time or from time to time,
immediately repay to Administrative and Collateral Agent the entire amount of
any such excess(es) for which payment is demanded.
 

-9-

 

 

 
(d) Borrowers may prepay without penalty or premium the principal of any Loans,
in whole or in part, subject to Section 6.4 hereof. Notwithstanding anything to
the contrary contained in Section 6.4 hereof,
 
(i)           Borrowers shall make mandatory payments or prepayments of
principal in respect of the Tranche A Loans prior to the Maturity Date (A) using
net cash proceeds of the sale of Capital Stock after March 14, 2014 by a
Borrower or Guarantor or one of  its Subsidiaries (including BlueLinx Building
Products Canada Ltd.) in accordance with Section 9.7(b)(iv) hereof or by Parent
or one of its Subsidiaries (other than a Borrower or Guarantor or BlueLinx
Building Products Canada Ltd.) and (B) using net cash proceeds from the issuance
of any Indebtedness after March 14, 2014 by a Borrower or Guarantor or one
of  its Subsidiaries (including BlueLinx Building Products Canada Ltd.)  in
accordance with Section 9.9(f) or (o) hereof or by Parent or one of its
Subsidiaries (other than a Borrower or Guarantor or BlueLinx Building Products
Canada Ltd.), so long as the following conditions shall have been satisfied as
to the immediately preceding clauses (A) and (B), as the case may be: (1) on and
after giving effect to such payment or prepayment, Excess Availability is not
less than $50,000,000, and (2) on and after giving effect to such payment or
prepayment, no Event of Default shall exist or have occurred and be continuing;
and
 
(ii)          The Tranche A Loans shall be repaid in full on the Tranche A Loan
Maturity Date so long as the following conditions shall have been satisfied: (A)
on and after giving effect to such payment or prepayment, Excess Availability is
not less than $50,000,000, and (B) on and after giving effect to such payment or
prepayment, no Event of Default shall exist or have occurred and be continuing.
 
(iii)         Any prepayment (whether voluntary or mandatory) made by Borrowers
pursuant to this Section 2.1(d) shall (A) be made without penalty or premium and
(B) result in a permanent reduction in the Tranche A Loan Commitments. If the
Tranche A Loans have not been repaid in accordance with Sections 2.1(d)(i) and
(d)(ii) hereof, it shall constitute an Event of Default.
 
(e)           At Borrowers’ option, upon not less than five (5) Business Days’
prior written notice to Administrative and Collateral Agent by Administrative
Borrower, Borrowers may permanently reduce the Revolving Loan Threshold Limit;
provided, that, (i) no more than five (5) such reductions may be made during the
term of this Agreement; (ii) such reductions are requested in increments of
$10,000,000 and (iii) the Revolving Loan Threshold Limit may not be reduced to
an amount that is less than $250,000,000 unless reduced to zero in connection
with the termination of the Agreement in accordance with the provisions of
Section 13.1(a) hereof.”
 

-10-

 

 

 
2.2           Commitments.
 
(a)           Section 2.3 of the Loan Agreement is hereby replaced with the
following:
 
“2.3  Commitments.  The aggregate amount of each Revolving Loan Lender’s Pro
Rata Share of the Revolving Loans and Letter of Credit Accommodations shall not
exceed the amount of such Lender’s Revolving Loan Commitment, as the same may
from time to time be amended in accordance with Sections 2.1(e) and 2.6 hereof
and the other provisions hereof.  The aggregate amount of each Tranche A Loan
Lender’s Pro Rata Share of the Tranche A Loans shall not exceed such Lender’s
Tranche A Loan Commitment.”
 
(b)           All references to “Revolving Loan Commitment” or “Revolving Loan
Commitments” as applicable in Sections 3.2(e), 6.10(c), (d) and (e), 11.4(f),
12.4, 12.11(b), 13.6(a), (b), (e) and 13.8 of the Loan Agreement are replaced
with the reference to “Commitment” or “Commitments”, as applicable.
 
2.3           Conditions Precedent.  All references to “Revolving Loans” set
forth in Section 4.2 of the Loan Agreement are replaced with the reference to
“Loans”.
 
2.4           Collection of Accounts. The last sentence of Section 6.3(a) of the
Loan Agreement is hereby replaced with the following:
 
“Notwithstanding anything to the contrary contained herein or in any Deposit
Account Control Agreement relating to a Blocked Account, Administrative and
Collateral Agent shall not issue to any bank at which a Blocked Account is
maintained a notice of sole control or other such instruction providing that the
funds in such deposit accounts are to be automatically on each Business Day
remitted directly to the Payment Account and that Borrowers are not permitted to
access or otherwise direct such funds unless either (i) an Event of Default has
occurred, (ii) a Default with respect to non-payment of the Obligations has
occurred or (iii) Excess Availability is less than the greater of (A) during the
Tranche A Loan Availability Period, $38,727,810, and at all times thereafter,
$37,071,006 or (B) during the Tranche A Loan Availability Period, the amount
equal to fifteen (15%) percent of the lesser of (1) the sum of (I) the Borrowing
Base and (II) the Tranche A Borrowing Base or (2) the Maximum Credit, and at all
times thereafter, the amount equal to fifteen (15%) percent of the lesser of (1)
the Borrowing Base or (2) the Revolving Loan Limit, at any time; provided, that,
if either (x) such Event of Default is subsequently waived in accordance with
the terms of this  Agreement or such Default did not mature into an Event of
Default or (y) Modified Adjusted Excess Availability is greater than the greater
of (A) during the Tranche A Loan Availability Period, $38,727,810, and at all
times thereafter, $37,071,006 or (B) during the Tranche A Loan Availability
Period, the amount equal to fifteen (15%) percent of the lesser of (1) the sum
of (I) the Borrowing Base and (II) the Tranche A Borrowing Base or (2) the
Maximum Credit, and at all times thereafter the amount equal to fifteen (15%)
percent of the lesser of (1) the Borrowing Base or (2) the Revolving Loan Limit,
at all times thereafter, for a period of sixty (60) consecutive days and no
Event of Default or Default with respect to non-payment of the Obligations has
occurred, Administrative and Collateral Agent shall promptly rescind such notice
of sole control or other such instructions (any such period during which the
Blocked Accounts are subject to the sole control of Administrative and
Collateral Agent and Borrowers are not permitted to access the Blocked Accounts
is referred to herein is a “Blocked Account Activation Period”).”
 

-11-

 

 

 
2.5           Payments. Section 6.4(a) of the Loan Agreement is hereby replaced
with the following:
 
“(a) Borrowers shall pay all Obligations when due.  Payments on Obligations
shall be made by Borrowers remitting funds to the Payment Account or, at any
time when a Blocked Account Activation Period exists, by payments and proceeds
of Collateral being directly remitted to the Payment Account as provided in
Section 6.3 hereof or such other place within the United States of America as
Administrative and Collateral Agent may designate from time to
time.  Administrative and Collateral Agent shall apply payments received or
collected from Borrowers or Guarantors or for the account of Borrowers or
Guarantors (including the monetary proceeds of collections or of realization
upon any Collateral) as follows:
 
(i)           first, to pay in full all indemnities or expense reimbursements
then due to Administrative and Collateral Agent from Borrowers and Guarantors
(other than fees);
 
(ii)          second, ratably to pay in full indemnities or expense
reimbursements then due to any other Agent or Lenders from Borrowers and
Guarantors (other than fees);
 
(iii)         third, ratably to pay in full all fees payable by Borrowers under
the Financing Agreements then due, excluding any fees payable to any Bank
Product Provider arising under or in connection with any Bank Products provided
by such Bank Product Provider;
 
(iv)         fourth, ratably to pay in full interest due in respect of Loans
(but not including for this purpose interest due in respect of Tranche A Loans
when an Event of Default exists or has occurred and is continuing);
 
(v)         fifth, to pay or prepay in full principal in respect of Special
Agent Advances;
 
(vi)        sixth, ratably to pay in full principal in respect of the Revolving
Loans then outstanding (whether or not then due);
 
(vii)       seventh, at any time an Event of Default exists or has occurred and
is continuing, to provide cash collateral for any Letter of Credit
Accommodations or other contingent Obligations (but not including for this
purpose any Obligations arising under or pursuant to any Bank Products);
 

-12-

 

 

 
(viii)      eighth to pay any Obligations due in respect of the Bank Products;
 
(ix)         ninth, at any time an Event of Default exists or has occurred and
is continuing, ratably to pay in full interest due in respect of Tranche A
Loans;
 
(i)           tenth, ratably to pay or prepay in full principal in respect of
the Tranche A Loans then outstanding (whether or not then due); and
 
(ii)          eleventh, ratably to pay any other Obligations then due, in such
order and manner as Administrative and Collateral Agent determines.”
 
2.6           Pro Rata Treatment. Section 6.8 of the Loan Agreement is hereby
replaced with the following:
 
“6.8           Pro Rata Treatment.  Except to the extent otherwise provided in
this Agreement:  (a) the making and conversion of Revolving Loans shall be made
among the Revolving Loan Lenders based on their respective Pro Rate Shares
thereof, and the making of Tranche A Loans shall be made among the Tranche A
Loan Lenders based on their respective Pro Rate Shares thereof; and (b) each
payment on account of any Obligations to or for the account of one or more of
Lenders in respect of any Obligations due on a particular day shall be allocated
among the Lenders entitled to such payments based on their respective Pro Rata
Shares and shall be distributed accordingly.
 
2.7           Collateral Reporting. Section 7.1(a)(iii) of the Loan Agreement is
hereby replaced with the following:
 
“(iii)           monthly, a detailed calculation of the Borrowing Base;
provided, that, (A) if at any time Excess Availability is less than $80,000,000,
but $70,000,000 or more, and until such time as Excess Availability has
thereafter been $80,000,000 or more for five (5) consecutive Business Days,
Borrowers shall provide Administrative and Collateral Agent with a detailed
calculation of the Borrowing Base once every two (2) weeks, and (B)  if at any
time Excess Availability is less than $70,000,000, and until such time as Excess
Availability has thereafter been $70,000,000 or more for five (5) consecutive
Business Days, Borrowers shall provide Administrative and Collateral Agent with
a detailed calculation of the Borrowing Base on a weekly basis.”
 
2.8           ECP Guarantor Keepwell.  Section 9 of the Loan Agreement is hereby
amended by redesignating Section 9.21 as Section 9.22 and adding new Sections
9.21 as follows:
 
           “9.21           ECP Guarantor Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Borrower and Guarantor to guarantee and otherwise honor all
Obligations in respect of Swap Obligations; provided, that, each Qualified ECP
Guarantor shall only be liable under this Section 9.21 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 9.21, or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 9.21 shall remain in full force and effect until payment in full of
the Obligations. Each Qualified ECP Guarantor intends that this Section 9.21
constitute, and this Section 9.21 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Borrower and Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”
 

-13-

 

 

 
2.9           Events of Default.  Clause (i) of Section 10.1(a) is hereby
replaced with the following:
 
“(i) any Borrower fails to pay any of the Obligations pursuant to Section 2.1(c)
or (d) hereof within one (1) Business Day after demand therefor,”
 
2.10         Amendments and Waivers. Section 11.3 of the Loan Agreement is
hereby amended by adding a new Section 11.3(a)(iv) as follows:
 
“(iv) Notwithstanding anything to the contrary contained in Section 11.3(a), no
such amendment, waiver, discharge, termination or other modification shall
provide for any such amendment, waiver, discharge, termination or other
modification of any of the following to the extent provided below without the
consent of Administrative and Collateral Agent and such Tranche A Lenders as
stated below:
 
(A)  the definitions of “Required Tranche A Loan Lenders”, “Tranche A Loans”,
“Tranche A Loan Commitment”, “Tranche A Borrowing Base”, Tranche A Loan Limit”
or “Tranche A Loan Lender”, without the consent of all Tranche A Loan Lenders;
 
(B)  the terms of Section 2.1(d) hereof without the consent of all Required
Tranche A Loan Lenders;
 
(C)   a decrease in the Interest Rate as it relates to the Tranche A Loans
without the consent of each Tranche A Loan Lender directly affected thereby;
 
(D)  the forgiveness, compromise, cancellation or reduction of any of the
Tranche A Loans, without the consent of the Tranche A Loan Lender owed such
Tranche A Loan;
 
(E) the extension of payment of principal or interest of any Tranche A Loan or
any other Obligation owing to the Tranche A Loan Lender without the consent of
the Tranche A Loan Lender owed such Tranche A Loan or such other Obligation; and
 
(F)  the increase of any Tranche A Loan Lender’s Tranche A Loan without the
consent of the Tranche A Loan Lender owed such Tranche A Loan or such other
Obligation.”
 

-14-

 

 

 
Section 3.              Representations and Warranties.  Borrowers and
Guarantors, jointly and severally, represent and warrant with and to
Administrative and Collateral Agent and Lenders as follows, which
representations and warranties, together with the representations and warranties
in the other Financing Agreements, shall survive the execution and delivery
hereof, and the truth and correctness thereof, in all material respects, being a
continuing condition of the making of any Loans by Lenders (or Administrative
and Collateral Agent on behalf of Lenders) to Borrowers:
 
3.1           no Default or Event of Default exists or has occurred and is
continuing as of the date of this Amendment No. 7;
 
3.2           this Amendment No. 7 and each other agreement to be executed and
delivered by Borrowers and Guarantors in connection herewith (collectively,
together with this Amendment No. 7, the “Amendment Documents”) has been duly
authorized, executed and delivered by all necessary corporate or limited
partnership action on the part of each Borrower and Guarantor which is a party
hereto and, if necessary, their respective equity holders and is in full force
and effect as of the date hereof, as the case may be, and the agreements and
obligations of each of the Borrowers and Guarantors, as the case may be,
contained herein and therein constitute legal, valid and binding obligations of
each of the Borrowers and Guarantors, enforceable against them in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;
 
3.3           the execution, delivery and performance of each Amendment Document
(a) are all within each Borrower’s and Guarantor’s corporate or limited
partnership powers, as applicable, and (b) are not in contravention of law or
the terms of any Borrower’s or Guarantor’s certificate or articles of
incorporation, by laws, or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower or Guarantor is a party or by
which any Borrower or Guarantor or its property are bound;
 
3.4           the resolutions of the Board of Directors or Managers or the
General Partner of each Borrower and Guarantor, as applicable, delivered to
Administrative and Collateral Agent by such Borrower or Guarantor on the date of
the effectiveness of the Loan Agreement have not been revoked and are in full
force and effect; and
 
3.5           all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended hereby, are true
and correct in all material respects on and as of the date hereof, as if made on
the date hereof, except to the extent any such representation or warranty is
made as of a specified date, in which case such representation or warranty shall
have been true and correct in all material respects as of such date.
 

-15-

 

 

 
Section 4.               Conditions Precedent. The amendments to the Loan
Agreement contained in this Amendment No. 7 shall only be effective upon the
satisfaction of each of the following conditions precedent in a manner
satisfactory to Administrative and Collateral Agent:
 
4.1           Administrative and Collateral Agent shall have received
counterparts of this Amendment No. 7, duly authorized, executed and delivered by
Borrowers, Guarantors and Lenders;
 
4.2           Administrative and Collateral Agent shall have received, in form
and substance satisfactory to Administrative and Collateral Agent, an executed
copy of an original or executed original counterparts of an amendment to the
Guarantee by electronic mail or facsimile (with the originals to be delivered
within five (5) Business Days after the date hereof), duly authorized, executed
and delivered by Guarantors;
 
4.3           Administrative and Collateral Agent shall have received a true and
correct copy of each consent, waiver or approval (if any) to or of this
Amendment No. 7, which Borrowers and Guarantors are required to obtain from any
other Person, and such consent, approval or waiver (if any) shall be in form and
substance reasonably satisfactory to Administrative and Collateral Agent;
 
4.4           all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended by this Amendment
No. 7, shall be true and correct in all material respects on and as of the date
hereof, as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date;
 
4.5           prior to giving effect to the provisions of this Amendment No. 7
and the making the Tranche A Loans available to Borrowers, Excess Availability
shall be greater than $50,000,000; and
 
4.6           on and after giving effect to the provisions of this Amendment No.
7, no Default or Event of Default shall exist or have occurred and be
continuing.
 
Section 5.               Effect of Amendment No. 7.  Except as expressly set
forth herein, no other amendments, changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the date hereof and Borrowers and Guarantors shall not be
entitled to any other or further amendment by virtue of the provisions of this
Amendment No. 7 or with respect to the subject matter of this Amendment No.
7.  To the extent of conflict between the terms of this Amendment No. 7 and the
other Financing Agreements, the terms of this Amendment No. 7 shall
control.  The Loan Agreement and this Amendment No. 7 shall be read and
construed as one agreement.
 
Section 6.               Governing Law.  The validity, interpretation and
enforcement of this Amendment No. 7 and any dispute arising out of the
relationship between the parties hereto, whether in contract, tort, equity or
otherwise, shall be governed by the internal laws of the State of New York but
excluding any principles of conflict of laws or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.
 

-16-

 

 

 
Section 7.               Binding Effect.  This Amendment No. 7 shall be binding
upon and inure to the benefit of Borrowers, Guarantors, Administrative and
Collateral Agent and Lenders and their respective successors and assigns.
 
Section 8.               Waiver, Modification, Etc.  No provision or term of
this Amendment No. 7 may be modified, altered, waived, discharged or terminated
orally, but only by an instrument in writing executed by the party against whom
such modification, alteration, waiver, discharge or termination is sought to be
enforced.
 
Section 9.               Further Assurances.  Borrowers and Guarantors shall
execute and deliver such additional documents and take such additional action as
may be reasonably requested by Administrative and Collateral Agent to effectuate
the provisions and purposes set forth in this Amendment No. 7.
 
Section 10.             Entire Agreement.  This Amendment No. 7 represents the
entire agreement and understanding concerning the subject matter hereof among
the parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.
 
Section 11.             Headings.  The headings listed herein are for
convenience only and do not constitute matters to be construed in interpreting
this Amendment No. 7.
 
Section 12.             Counterparts.  This Amendment No. 7 may be executed in
any number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of this Amendment No. 7 by telefacsimile or a substantially
similar electronic transmission shall have the same force and effect as the
delivery of an original executed counterpart of this Amendment No. 7.  Any party
delivering an executed counterpart of this Amendment No. 7 by telefacsimile or a
substantially similar electronic transmission shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment No. 7.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

-17-

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 7 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.


       
BORROWERS
 
BLUELINX CORPORATION
       
By:
     /s/ H. Douglas Goforth
   
Name: H. Douglas Goforth
 
Title:   Senior Vice President, CFO, Treasurer
 
and Chief Accounting Officer
       
BLUELINX FLORIDA LP
       
By:
BlueLinx Florida Holding No. 2 Inc.,
   
its General Partner
       
By:
     /s/ H. Douglas Goforth
   
Name: H. Douglas Goforth
 
Title:   Treasurer
       
BLUELINX SERVICES INC.
     
By:
       /s/ H. Douglas Goforth
   
Name:   H. Douglas Goforth
 
Title:     Treasurer and CFO
       
GUARANTORS
     
BLUELINX FLORIDA HOLDING NO. 1 INC.
     
By:
       /s/ H. Douglas Goforth
   
Name:   H. Douglas Goforth
 
Title:     Treasurer
       
BLUELINX FLORIDA HOLDING NO. 2 INC.
     
By:
       /s/ H. Douglas Goforth
   
Name:   H. Douglas Goforth
 
Title:     Treasurer

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 

A-1

 

 

 
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

       
ADMINISTRATIVE AND COLLATERAL
 
AGENT AND LENDERS
       
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
     as Administrative and Collateral Agent
 
and a Lender




 
By:
 /s/ Thomas A. Martin  

 
Name:
 Thomas A. Martin  

 
Title:
 Vice President  

 

 
BANK OF AMERICA, N.A.,
 
     as a Documentation Agent and a Lender

 

 
By:
 /s/ Douglas Cowan  

 
Name:
 Douglas Cowan  

 
Title:
 Senior Vice President  

 

 
JPMORGAN CHASE BANK, N.A.,
 
     as a Documentation Agent and a Lender




 
By:
 /s/ Kevin Harrison  

 
Name:
  Kevin Harrison  

 
Title:
 Senior Vice President  

 

 
REGIONS BANK,
 
     as Syndication Agent and a Lender




 
By:
 /s/ Kathy Myers  

 
Name:
 Kathy Myers  

 
Title:
 Vice President  

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 

A-2

 

 

 
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
 

 
TD BANK, N.A., as a Lender




 
By:
 /s/ Jang Kim  

 
Name:
 Jang Kim  

 
Title:
 Vice President  

 

 
PNC BANK, NATIONAL ASSOCIATION, as a
 
Lender

 

 
By:
 /s/ Heath J. Hayes  

 
Name:
 Heath J. Hayes  

 
Title:
 AVP  

 

A-3

 